J-S57038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

JAMIL K. BOND

                            Appellant                       No. 604 EDA 2014


      Appeal from the Judgment of Sentence entered January 10, 2014
              In the Court of Common Pleas of Chester County
          Criminal Division at Nos: CP-15-CR-0000419-2000, and
                          CP-15-CR-0002674-2008


BEFORE: DONOHUE, MUNDY, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                             FILED DECEMBER 04, 2014

       Appellant Jamil Bond appeals from the judgment of sentence entered

January 10, 2014, following parole/probation violations.               Specifically,

Appellant argues the trial court abused its discretion in imposing consecutive

sentences. Counsel for Appellant filed a brief under Anders v. California,

386 U.S. 738 (1967), and petitioned to withdraw as counsel, alleging that

this appeal is wholly frivolous.1              We affirm and grant the petition to

withdraw.
____________________________________________


1
  The procedural history of this case is unnecessarily thorny. Defense
counsel filed an untimely notice of appeal from the sentence at issue here.
See Trial Court Opinion, 4/16/14, at 1 n.1. In response, the trial court
ordered Appellant to file a Rule 1925(b) statement. Appellant, instead, filed
a “Notice in Lieu of R. 1925 Statement of Counsel’s Judgment that no
Meritorious Claims Exists for Appellate Review” (“Notice”). Apparently, the
Notice was intended to be a Rule 1925(c)(4) statement. Given the patent
(Footnote Continued Next Page)
J-S57038-14



      The trial court summarized the procedural and factual history as

follows:

      On January 10, 2014, [Appellant] was sentenced as a result of a
      negotiated guilty plea agreement originating from a new [t]heft
      by [u]nlawful [t]aking . . . conviction. [Appellant] was also
      sentenced, as a result of the subsequent conviction, on [two]
      previous cases, for which he was on parole or probation.
      Specifically, [Appellant] was sentenced as follows:

             Case No. 4051-2012 (new theft conviction): 8 to 23
             months, with credit for time served of 8 months. Parole
             was granted effective 1/10/2014.

             Case No. 0419-2000 ([v]iolation of [p]arole) – Violation
             found, [b]alance of [m]aximum 15 months imposed
             consecutive to Case No. 4051-2012 and effective
             1/10/2014.

             Case No. 2674-2008 ([v]iolation of probation) – Violation
             found, 12 to 24 months, consecutive to Case Nos. 051-
             2012; 0419-2000 and effective 1/10/2014.2

                       _______________________
(Footnote Continued)

untimeliness, the parties, “in the interest of efficiency,” treated the Notice as
a PCRA petition seeking to reinstate appeal rights nunc pro tunc. Trial Court
Opinion, 4/16/14, at 1 n.1. The trial court did not object to the parties’
treatment of said motion as a PCRA petition seeking reinstatement of appeal
rights nunc pro tunc. See Order, 3/11/14. Accordingly, this matter is
properly before us as a direct appeal nunc pro tunc.
2
  The original sentence, which included a period of incarceration of 11½ to
23 months, was imposed consecutive to the sentence imposed at Case No.
419-2000.      See Sentencing Sheet, Docket No. 2674-08, 10/14/08.
Throughout the years, Appellant violated the terms of the sentences
imposed at 419-2000, and 2674-2008 on several occasions, which
necessitated the resentencing of Appellant several times. On September 7,
2011, the last resentencing before the one at issue here, Appellant was
resentenced to a term of 17 months’ imprisonment at 419-2000; and a term
of imprisonment of 13 months and 14 days, followed by an aggregate term
(Footnote Continued Next Page)


                                            -2-
J-S57038-14


      Accordingly, [Appellant] received an aggregate state sentence of
      incarceration of not less than 27 months and not more than 39
      months.

Trial Court Opinion, 4/16/14, at 1-2 (footnotes omitted).

      Counsel has directed the Court’s attention to the imposition of

consecutive sentences as a possible meritorious issue.             Specifically,

Appellant argues the trial court abused its discretion in imposing consecutive

sentences.

      Before we consider the merits, we must address whether counsel has

complied with the requirements to withdraw from representation under

Anders.      See Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa.

2009).

      To withdraw under Anders/Santiago, counsel must (1) petition this

Court for leave to withdraw after certifying that a thorough review of the

record indicates the appeal is frivolous; (2) file a brief referring to anything

in the record that might arguably support the appeal; and (3) give the

appellant a copy of the brief and advise the appellant of the right to obtain

new counsel or file a pro se brief to raise any additional points for review.

Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa. Super. 2005).

Additionally, the Anders/Santiago brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;
                       _______________________
(Footnote Continued)

of probation of 2 years. Following his conviction at 4051-2012, Appellant
was resentenced again on January 10, 2014, as noted above.



                                            -3-
J-S57038-14


        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is frivolous;
        and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to
        the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

        We find that counsel has complied with Anders and Santiago.

Counsel has petitioned for leave to withdraw, filed a brief that refers us to

anything that might support the appeal, and informed Appellant of his right

to hire a new lawyer or file a pro se response.3 Furthermore, counsel’s brief

meets Santiago substantive requirements listed above.

        We now turn to the issue raised in the Anders Brief: whether the trial

court abused its discretion in imposing consecutive sentences. It did not.4
____________________________________________


3
    Appellant has not filed a response.
4
  In Commonwealth v. Perry, 32 A.3d 232 (Pa. 2011), the Supreme Court
stated:

        It is well settled that the proper standard of review when
        considering whether to affirm the sentencing court's
        determination is an abuse of discretion. An abuse of discretion
        “is more than a mere error of judgment; thus, a sentencing
        court will not have abused its discretion unless the record
        discloses that the judgment exercised was manifestly
        unreasonable, or the result of partiality, prejudice, bias or ill-will.
        An abuse of discretion may not be found merely because an
        appellate court might have reached a different conclusion.

Id. at 236 (internal citations and quotation marks omitted).
(Footnote Continued Next Page)


                                           -4-
J-S57038-14



        Appellant does not argue the new conviction is insufficient to trigger a

violation of the terms of his probation and parole.               Appellant does not

challenge any error with the sentences themselves. Appellant’s only claim is

that the trial court abused its discretion in imposing consecutive sentences.

Assuming      Appellant     had    met     all   requirements   for   challenging   the

discretionary aspects of his sentence, see generally Commonwealth v.

Cartrette, 83 A.3d 1030 (Pa. Super. 2013) (en banc),5 the claim is without

merit.

        We note that the imposition of consecutive rather than concurrent

sentences lies within the discretionary power of the sentencing court. See

                       _______________________
(Footnote Continued)


5
    It is clear Appellant failed to raise a substantial question for our review.

        In fact, this Court has recognized the imposition of consecutive,
        rather than concurrent, sentences may raise a substantial
        question in only the most extreme circumstances, such as where
        the aggregate sentence is unduly harsh, considering the nature
        of the crimes and the length of imprisonment. That is in our
        view, the key to resolving the preliminary substantial question
        inquiry is whether the decision to sentence consecutively raises
        the aggregate sentence to, what appears upon its face to be, an
        excessive level in light of the criminal conduct at issue in the
        case.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (internal
quotation marks and citations omitted).

Appellant does not argue the sentence is unduly harsh, considering the
crimes and the length of the commitment. Nor is there anything in the
record that could have supported such assertion. Thus, Appellant failed to
raise a substantial question for our review.



                                            -5-
J-S57038-14



42 Pa.C.S.A. § 9721(a); see also Commonwealth v. Trinidad, 96 A.3d
1031 (Pa. Super. 2014); Commonwealth v. Harvard, 64 A.3d 690 (Pa.

Super. 2013).        We also note the trial court explained its reasons for

imposing consecutive sentence as follows:

       [T]he imposed sentences were the result of [Appellant]’s
       seventh violation on Case No. 0419-2000.              Additionally,
       [Appellant] has refused to comply with his restitution obligations
       stemming from Case No. 0419-2000. Essentially, [Appellant]
       continues to revictimize these people each year by refusing to
       pay restitution.     Accordingly, consecutive sentence were
       warranted to vindicate the authority of the [c]ourt.6

Trial Court Opinion, 4/16/14, at 4.

       Given that Appellant failed to raise a substantial question for our

review, and the reasons provided by the trial court for its decision, we

conclude the trial court did not abuse its discretion in imposing concurrent

sentences.

       Judgment of sentence affirmed. Petition to withdraw granted.




____________________________________________


6
   We note the record on appeal does not include the transcript of the
sentencing proceeding, despite the fact it is material to the issue raised on
appeal, and one existed, as evidenced by the trial court’s reliance on it in its
opinion. Such omission, however, does not prevent us from concluding the
trial court committed no abuse of discretion.



                                           -6-
J-S57038-14



     Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/2014




                          -7-